Citation Nr: 1548520	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  13-13 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


 REPRESENTATION

Appellant represented by: Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1956 until March 1959; March 1959 to March 1965 and from June 1965 to March 1969; from April 1969 until February 1974.  The Veteran died in March 2010 and the appellant is his surviving spouse. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant requested a hearing before a Veterans Law Judge on her April 2013 VA Form 9.  She also included her current mailing address on that form.  However, the RO continued to address all correspondence to the deceased Veteran at his last mailing address, a P.O. Box, and such correspondence has been returned by the post office as undeliverable.  A notice letter informing the appellant of her hearing, scheduled in October 2015, was also addressed to the deceased Veteran at his P.O. Box.  The appellant did not attend the October 2015 hearing, but there is nothing in the record to indicate that she received notice that the hearing had been scheduled.  Accordingly, a new hearing must be scheduled, and the appellant must be informed of such hearing at her current address.

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a hearing before a Veterans Law Judge via videoconference, and notify her of the scheduled hearing at the address listed on her April 2013 VA form 9, or the latest address of record.  Ensure that all correspondence is addressed to the appellant, not her deceased husband.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




